DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
 This Office Action is in response to Applicant's arguments filed on August 9, 2022. Claim(s) 21-25, 27, 28, and 38-40 are pending and examined herein.

Response to Arguments
	In view of Applicant’s decision to hold the nonstatutory obviousness-type double patenting rejection of claims 21-25, 27, 28, and 38-40 as being unpatentable over claims 1-9 of U.S. Patent 10,561,638 in abeyance, said rejection is hereby maintained.
 	Applicant’s arguments regarding the 103 rejection of claims 21-25, 27, 28, and 38-40 as being obvious over Woiwode (US 2009/0054403 A1) of record have been fully considered. 
 	Applicant argues:
		The present claims are directed to a method of treating a patient suffering from or susceptible to at least one symptom of abuse of, dependence on, or withdrawal from at least one substance (e.g., alcohol), the method comprising administering to the patient a therapeutically effective amount of nepicastat or a pharmaceutically acceptable salt thereof, wherein the nepicastat or the pharmaceutically acceptable salt thereof is administered to the patient after a period of abstinence by the subject (emphasis added). Woiwode does not teach or suggest this specific patient population which includes people who have not used the substance (e.g., alcohol) in a while. Woiwode is directed to treating patients diagnosed with post-traumatic stress disorder (PTSD), in which compound A can reduce the incidence of a disorder, such as alcohol-abuse, that comorbid with PTSD. Woiwode does not teach or suggest the present invention.

Regarding the arguments above, Examiner respectfully notes that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
MPEP, KSR teaches us that under the right circumstances, “obvious to try” can indeed be the basis for a proper conclusion of obviousness. The attorney’s argument fails to account for KSR, which is a Supreme Court case. MPEP 2144.05(II)(B) states: Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
The argument does not provide a reasonable basis to conclude that the examiner failed to establish a prima facie case of obviousness.
 	Furthermore, the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. MPEP 2144 Sources of Rationale Supporting a Rejection Under 35 U.S.C. 103. /www.uspto..qov/web/offices/pac/mpep/documents/2100 2144.htm>. 	
	The maintained/modified rejections are made in the Final Office action below as necessitated by amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 21-25, 27, 28, and 38-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent 10,561,638. Although the conflicting claims are not identical, they are not patentably distinct from each other. The instant claims are to a method of treating a patient suffering from or susceptible to at least one symptom of abuse of, dependence on, or withdrawal from at least one substance, the method comprising administering to the patient a therapeutically effective amount of nepicastat or a pharmaceutically acceptable salt thereof, wherein the nepicastat or the pharmaceutically acceptable salt thereof is administered to the patient after a period of abstinence by the subject.
The patented claims are method of treating a patient suffering from or susceptible to at least one symptom of abuse of, dependence on, or withdrawal from at least one substance, the method comprising administering to the patient a therapeutically effective amount of nepicastat or a pharmaceutically acceptable salt thereof, wherein the at least one substance is alcohol, with the proviso that the at least one substance is not both cocaine and alcohol.  The two inventions overlap greatly in scope and are therefore unpatentable over one another.


Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

 	Claims 21-25, 27, 28, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Woiwode (US 2009/0054403 A1) of record.

The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2). 

Woiwode teaches a method of treating a patient diagnosed with post-traumatic stress disorder, by administering to the patient a therapeutically effective amount of Compound A, wherein compound A includes nepicastat ((S)-5-Aminomethyl-1-(5,7-difluoro-1,2,3,4-tetrahydronaphth-2-yl)-2,3-dihydro-2-thioxo-1H-imidazole), (R)-5-Aminomethyl-1-(5,7-difluoro-1,2,3,4-tetrahydronaphth-2-yl)-2,3-dihydro-2-thioxo-1H-imidazole, and mixtures thereof, as well as pharmaceutically acceptable salts thereof (see abstract; page 6, section [0199]).  Woiwode further teaches alcohol abuse is commonly associated with post-traumatic stress (see page 7, section [0214]). Woiwode also teaches an embodiment wherein Compound A reduces the incidence of a disorder comorbid with post-traumatic, wherein said disorder is alcohol abuse (see page 10, section [0277]).  It is noted that a patient with alcohol abuse comorbid with post-traumatic stress disorder is considered to fall within the scope of a patient suffering or susceptible to at least one symptom of abuse of, dependence on, or withdrawal from alcohol as instantly claimed.
Regarding the patient population of administering to a patient after a period of abstinence, while the cited prior art does not teach treating a particular phase of alcohol dependence (i.e. acquisition, maintenance, extinction, and relapse), the same drug (Compound A) is being administered to the same patient population (a patient with alcohol dependence) as instantly claimed. Thus, it is expected that the instantly claimed phases of alcohol dependence would inherently be treated.
Woiwode further teaches in certain embodiments the methods includes coadministering a therapeutically effective amount of at least one other agent selected from benzodiazepine, a selective serotonin reuptake inhibitor (SSRI), a serotonin-norepinephrine reuptake inhibitor (SNRI), a norepinephrine reuptake inhibitor (NRI), a serotonin 5-hydroxytrptamine1A (5HT1A) antagonist, a dopamine β-hydroxylase inhibitor, an adenosine A2A receptor antagonist, a monoamine oxidase inhibitor (MAOI), a sodium channel blocker, a calcium channel blocker, a central and peripheral adrenergic receptor antagonist, a central alpha agonist, a central or peripheral beta adrenergic receptor antagonist, a NK-1 receptor antagonist, a corticotrophin release factor (CRF) antagonist, an atypical antidepressant/antipsychotic, a tricyclic, an anti-convulsant, a glutamate antagonist, a gamma-aminobutyric acid (GABA) agonist, and  partial D2 agonist, which significantly overlaps with the other agent as claimed in the instant claims 27, 28, 39, and 40 (see page 9, section [00241]-[0257]).  
Woiwode does not exemplify treating a patient suffering or susceptible to at least one symptom of abuse of, dependence on, or withdrawal from alcohol by administering to the patient a therapeutically effective amount of Compound A in combination with at least one other agent. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to treat a patient suffering or susceptible to at least one symptom of abuse of, dependence on, or withdrawal from alcohol by administering to the patient a therapeutically effective amount of Compound A in combination with at least one other agent.  One of ordinary skill in the art would have been motivated to treat a patient suffering or susceptible to at least one symptom of abuse of, dependence on, or withdrawal from alcohol by administering to the patient a therapeutically effective amount of Compound A in combination with at least one other agent with a reasonable expectation of success because Woiwode teaches alcohol abuse is common in patients with post-traumatic stress and thus it is obvious that patients with post-traumatic stress disorder are susceptible to at one symptom of abuse of alcohol.  Further, Woiwode teaches an embodiment involving co-administration of at least one other agent in addition to Compound A to treat post-traumatic stress disorder.
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was made.  

Conclusion
 	The prior art is made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2008115706
Claims 21-25, 27, 28, and 38-40 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627